                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        LINDA THOMPSON,                                  CASE NO. C21-0510-JCC
10                            Plaintiff,                   MINUTE ORDER
11              v.

12        GATE GOURMET, INC., et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court sua sponte. Plaintiff has filed motions to dismiss her
18   breach of contract claim (Dkt. No. 6) and to remand the matter to King County Superior Court
19   (Dkt. No. 8). In the interest of judicial efficiency, the Court will consider the motions
20   concurrently. The Clerk is, therefore, DIRECTED to renote Docket Number 6 to June 11, 2021.
21   However, the briefing schedule for each motion is unchanged. The deadline for the response and
22   reply briefs regarding each motion is based upon Local Civil Rule 7(d), as applied to the original
23   noting dates.
24   //
25   //
26   //


     MINUTE ORDER
     C21-0510-JCC
     PAGE - 1
 1        DATED this 19th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0510-JCC
     PAGE - 2
